An order vacating an arbitration award and directing a new arbitration before new arbitrators is final and appealable. (See, e.g., Matter of Milliken Woolens [Weber *651Knit Sportswear], 8 N Y 2d 1025, rearg. den. 8 N Y 2d 1157; Matter of Colony Liq. Distrs. [Local 669, Int. Brotherhood of Teamsters], 28 N Y 2d 596.) On the record before us, there can be no doubt that respondent knowingly waived its objection to the arbitrator Hessen when—after the latter affirmed his prior dealings with petitioner-appellant’s president and before the hearings commenced—it explicitly stated in writing that “ The panel is acceptable to the Parties.” Accordingly, the order appealed from should be reversed, with costs, and petitioner’s motion to confirm the award granted.